Citation Nr: 9918027	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to November 
1944.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the 20 percent evaluation for the veteran's lumbosacral 
arthritis.

The veteran filed a notice of disagreement (NOD) with the 
rating decision dated in March 1994 that continued the 20 
percent rating for the veteran's back disability.  
During the pendency of this appeal, in a rating decision 
dated in December 1994, the RO increased the evaluation 
assigned to the veteran's lumbosacral arthritis from 20 
percent to 40 percent, effective from January 15, 1993. 

The Board remanded this matter in July 1996 for further 
development, to include current VA neurologic and orthopedic 
examinations.  The Board is satisfied that the RO complied 
with such directives.


FINDING OF FACT

The veteran's lumbosacral arthritis is manifested by chronic 
severe low back pain with radiculopathy extending into both 
lower extremities, which more nearly approximates prounounced 
intervertebral disc syndrome with little intermittent relief.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 60 percent have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection has been in effect for subluxation of the 
right sacro-iliac joint, characterized as traumatic arthritis 
since the veteran's discharge in November 1944.  In an April 
1947 rating decision, the RO determined that the original 10 
percent evaluation was effective from November 1944 to 
January 1947 and a 20 percent rating was in effect from 
January 1947.  The RO considered the veteran's service 
medical records, which, in pertinent part, include a record 
related to an inservice fall in June 1943 and the results 
from a January 1947 private medical examination.  During that 
examination, the orthopedist noted diagnoses of subluxation, 
chronic, mild, old, sacro-iliac joint, right with mild 
instability, and osteosclerosis, sacro iliac joint tight, 
chronic, low grade, secondary to the first diagnosis.  
Multiple rating decisions continued the 20 percent 
evaluation.  

Post-service, a VA examination conducted in July 1957 
revealed no anatomical or pathological variations upon 
examination of the lumbosacral spine.  Limitation of motion 
was indicated with some tenderness at the right sacro-iliac 
notch.  The diagnosis rendered was normal lumbosacral spine 
roentgenographically.  A private medical statement dated in 
1963 reveals part of a report related to limitations 
prescribed to the veteran in using his back; for example, the 
veteran was advised to avoid prolonged sitting or standing 
still and decrease or avoid working at levels below the hips.  

Results from a VA examination dated in April 1993 disclosed a 
well-aligned spine and normal gait.  Range of motion was 
within normal limits.  The veteran was unable to stand or 
walk on his toes or heels.  Active flexion of the trunk was 
limited to 50 degrees with fair progression of movement of 
the spine.  Active extension of the trunk was limited to zero 
degrees and active rotation each way was at 50 degrees.  
Tenderness to palpation over the lower spine and right 
sacroiliac joint was noted.  In pertinent part, the diagnosis 
rendered was degenerative disc disease at L4-L5, L5-S1, L1-
L2, L2-L3, and L3-L4.  

Private medical records extending from August 1993 to July 
1994 reveal treatment for the lower back and associated 
degenerative changes.  Results from an Magnetic Resonance 
Scan (MRI) of the lumbar spine conducted in August 1993 
include no major abnormalities at T1-L1 or L1-L2; a 2.5 
millimeter laterally oriented disc bulge at L2-L3 with mild 
proximal nerve root canal stenosis; 4 millimeter broad based 
disc protrusion at L3-L4 with moderate central and bilateral 
foraminal stenosis, in part due to hypertrophic facet and 
ligamentum flavum changes; 3.5 millimeter broad based disc 
protrusion at L4-L5 with moderate central and bilateral 
foraminal stenosis, in part due to hypertrophic facet and 
ligamentum flavum changes; and 3.5-4 millimeter right 
posterolateral disc protrusion at L5-S1 with severe right 
foraminal stenosis.  Also noted is potential for impingement 
of exiting right L5 nerve root.  

A May 1994 post-myelogram CAT scan of the lumbar spine for 
complaints of back and right leg pain revealed findings 
strongly suggestive for right lateral L5-S1 disc protrusion, 
possibly extrusion, with moderate foraminal impingement; mild 
to moderate degenerative changes at L3-L4 and L4-L5 with 
corresponding borderline stenosis, also small osteophytic 
spurs; and mild multifocal osteoarthropathy.

A May 1994 VA examination primarily related to mental 
disorder recites the veteran's history with respect to his 
lower back problems.  Overall, the veteran complained of 
chronic pain that inhibited him from doing most activities.  
A July 1994 prescription for a TENS machine for sciatic pain 
is also of record.

In September 1998, the veteran underwent two independent 
medical examinations. An orthopedic examination revealed 
subjective complaints of chronic low back pain radiating into 
the left buttock area.  The veteran described the pain as 
throbbing, sharp, worse on standing, walking, bending and 
lifting.  The veteran also reported that he uses a walker for 
certain activities.  He did not describe flare-ups; rather, 
he complained of constant pain.  The examiner noted the 
veteran's past medical history related to his inservice back 
injury and subsequent treatment.  Upon examination, the 
examiner reported no evidence of splitting or spasm or 
tenderness, and negative straight leg raising both on sitting 
and supine.  As to range of motion, flexion was at 30 
degrees, extension at 30 degrees, right and left bending at 
30 degrees.  As to the veteran's gait, the examiner noted 
that he walked carefully and did not attempt heel or toe 
walk, noting that he experienced balance problems.  

Contemporaneous radiographs of the lumbar spine revealed 
multilevel markedly decreased disc spaces, most severe at the 
L4-L5 level.  There was 2-3+ anterior osteophyte formation at 
L5, L4, and L3.  At T12-L1, there was anterior bridging 
osteophyte formation.  Posteriorly, there was some 
significant narrowing of the L5-S1 facet joint with 
significant hypertrophic changes at this joint, especially on 
the right side.  The series taken at that time showed severe 
narrowing at L4-L5 and significant hypertrophic facet joints 
at L5-S1.  The diagnoses rendered were multilevel 
degenerative joint disease and degenerative disc disease; 
right lower extremity nerve root impingement at the L5-S1; 
and left lower extremity nerve root impingement.  The 
examiner noted the veteran's intervertebral disc syndrome and 
degenerative facet disease of the lumbar spine are considered 
to be severe and constant with specific findings for nerve 
root impingement.  

A neurological evaluation conducted in September 1998 
disclosed the veteran's medical history with respect to his 
lower back problems.  The veteran reported increased pain 
over the years with radiation into both lower extremities.  
Also, the veteran complained of numbness over the thighs 
bilaterally, although he also reported a history of 
thrombophlebitis.  An examination of the lumbar spine 
revealed tenderness over the mid and lower paralumbar and 
sacroiliac regions.  No paralumbar spasm was noted.  There 
was a 10 degree loss of rotation; flexion was limited to 45 
degrees.  Also noted was slight sciatic notch tenderness 
bilaterally.  Straight leg raising was positive at 30 degrees 
bilaterally.  Lower extremity reflexes were trace/4.  

In pertinent part, the impressions rendered were chronic 
right L5-S1 radiculopathy and lumbar spondylosis with 
associated spinal claudication.  The veteran's subjective 
complaints included constant low back pain with radiation to 
both lower extremities, a feeling that his legs "feel 
dead;" paresthesias over the side of the legs below the 
knees; and an intermittent need for a walker.  Objective 
findings included limitation of motion of the lumbar spine 
with a positive straight leg raising sign; physiological L5-
S1 sensory loss; mild foraminal and central canal stenosis at 
the L3-L4 level, as well as, disc protrusions at L5-S1; and 
lumbar spondylosis, moderate stenosis at L4-L5; and severe 
foraminal stenosis at L5-S1 per the 1993 MRI.  

The examiner rendered an opinion that the veteran had chronic 
right L5-S1 radiculopathy, symptoms of which are related to 
the veteran's inservice injury with the natural age 
progression.  Also, the examiner noted lumbosacral arthritis, 
or lumbar spondylosis that affect the veteran's ability to 
walk.  As relates to the veteran's inability to walk, the 
examiner also noted at 75 percent of the problem is due to 
his lumbar spondylosis and chronic lumbar radiculopathy.  The 
veteran can only rarely bend and stoop and cannot climb, 
balance, or work at heights.  The examiner also commented 
that the veteran would be able to stand and walk three-to-
four hours per day.  

During the veteran's personal hearing conducted in September 
1994, the veteran testified that his back started getting 
worse approximately one year to a year-and-a half ago.  
Transcript (T.) at 2.  At that time, the veteran stated that 
he was taking pain medication.   (T.) at 2.  The veteran 
testified that he often uses crutches to get around and uses 
a walker in the house.  (T.) at 3.  He also testified that he 
has been in and out of the hospitals since his injury and 
that if he bends or stoops a certain way, he often cannot 
straighten up and his pain increases.  (T.) at 4.  He stated 
that he has been scheduled for surgery three times, but has 
changed his mind on each occasion.  (T.) at 5.  However, the 
veteran stated that he did get a TENS unit from his family 
doctor that helps alleviate some of the pain and muscle 
spasms.   (T.) at 6.  

When questioned about difficulties in getting up from sitting 
and lying positions, the veteran stated that he has to roll 
out of bed and get his feet to the floor and with his hands, 
he pushes himself up.  (T.) at 6.  He stated that he uses the 
walker in the house about 70 percent of the time and can 
stand on his feet for about 10 to 15 minutes with the support 
of the walker or crutches.  (T.) at 7.  The veteran further 
testified that he has a tendency to fall and has to sit or 
lie down after that time.  (T.) at 7.  The veteran also 
stated that at times, the pain brings him to the point of 
tears and that at night, the pain often wakes him up.  (T.) 
at 8.  He also testified that he keeps a portable potty next 
to the bed to avoid having to walk to the bathroom during the 
night.  (T.) at 8.  The veteran also stated that it is very 
difficult for him to go up stairs.  (T.) at 8.  

The veteran stated that he takes Vicodin for pain everyday.  
(T.) at 9.  He testified that when the pain attacks, it feels 
like something is locked in his back area.  (T.) at 9.  He 
also stated that he has epidural injections occasionally done 
through a pain program at the hospital.  (T.) at 11.  

Analysis

The determinative issue before the Board is the veteran's 
entitlement to an increased evaluation for his service-
connected lumbosacral arthritis.  As stated earlier herein, 
the RO increased the evaluation associated with the veteran's 
lumbosacral arthritis disability from a 20 percent rating to 
a 40 percent rating during the pendency of the appeal.  
However, per AB v. Brown, the Board presumes that the veteran 
is seeking the maximum benefit as provided by the pertinent 
law and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board recognizes that this veteran has indicated 
increased pain and disability, and thus, has established a 
well grounded claim.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Therefore, 
the VA has a duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a).  Although the regulations 
require a review of the veteran's past medical history 
related to his service-connected disability, current 
examinations will take precedence over past medical reports.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the assignment of a disability rating is 
a factual determination.  
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
degrees of disability contemplated in the evaluative rating 
process are considered adequate to compensate for loss of 
working time due to exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations applies to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  In determining disability compensation, the 
Board must consider all potential applicable regulations and 
laws related to the veteran's assertions and issues, and 
state the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that in this case, the veteran's current 40 
percent evaluation for his service-connected lumbosacral 
arthritis is inadequate.  Thus, his low back disability 
warrants an increase to a 60 percent rating under the current 
diagnostic code.  The veteran's lumbosacral arthritis 
currently is rated under Diagnostic Code 5293 related to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a-26, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 
40 percent evaluation is assigned for severe recurring 
attacks, where there is intermittent relief.  An evaluation 
of 60 percent may be assigned for cases where there is 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. 4.71(a), Diagnostic Code 5293.  

In this case, the veteran asserts that he experiences 
virtually no relief from his lumbosacral pain.  Specifically, 
during the independent neurological evaluation conducted in 
September 1998, the veteran's subjective complaints included 
constant low back pain with radiation to both lower 
extremities, numbness, to the point where his legs "feel 
dead," and the intermittent need for a walker.  As to the 
impressions rendered during that examination, objective 
findings such as chronic radiculopathy at the L5-S1 area, 
lumbar spondylosis with associated spinal claudication, and 
severe foraminal stenosis were reported.  Moreover, as noted 
above, the examiner rendered an opinion that 75 percent of 
the veteran's gait disturbance directly relates to his lumbar 
spondylosis and chronic lumbar radiculopathy.  Altogether, 
the examiner reported that the veteran can only bend or stoop 
on rare occasions, would have difficulty working any sort of 
foot controls, and cannot climb or balance.

Furthermore, as reported above, the veteran also underwent an 
orthopedic examination in September 1998.  At that time, the 
veteran complained of sharp, throbbing, low back pain.  As to 
the veteran's gait, the examiner noted that the veteran did 
not attempt heel or toe walk and indicated that he 
experienced problems with his balance.  Further, radiographs 
taken at that time revealed severe narrowing at L4-L5 and 
significant hypertrophic facet joints at L5-S1, and 
multilevel markedly decreased disc spaces.  Diagnoses 
included multilevel degenerative disc disease and 
degenerative joint disease.  The examiner rendered an opinion 
that the veteran's intervertebral disc syndrome and 
degenerative joint disease of the lumbar spine and nerve root 
impingement were severe and constant in nature.

Thus, given the neurological findings related to the site of 
the diseased disc and the veteran's subjective complaints of 
constant pain with virtually no relief, the Board has 
determined that the veteran's low back disability merits the 
assignment of a 60 percent evaluation under the current 
diagnostic code.  38 C.F.R. § 4.71a-26, Diagnostic Code 5293.  
As noted above, 60 percent is the maximum rating associated 
with this diagnostic code.  Id.  

The Board recognizes that under 38 C.F.R. § 4.10, in cases of 
functional impairment, the evaluations must be based upon the 
lack of usefulness. 38 C.F.R. § 4.10.  Furthermore, in cases 
involving musculoskeletal disability, the elements to be 
considered include the ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The examinations upon which the 
ratings are based must adequately describe the anatomical 
damage and functional loss with respect to these elements.  
The functional loss may be due to pathology such as absence 
of bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Weakness of the affected area is also 
for consideration.  38 C.F.R. § 4.40. 

In this veteran's case, during the most recent VA 
examinations, the examiners described in detail the veteran's 
limitations and the Board considered the same in rendering 
its decision.  Moreover, although VA regulations do not 
require a separate rating for pain, the impact of pain must 
be considered in making a rating determination.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997).  In fact, the Board 
has considered the veteran's subjective complaints of 
constant pain, and in doing so, has determined that, in 
addition to other clinical data of record associated with the 
veteran's lumbosacral arthritis, his low back disability 
merits an evaluation of 60 percent.  See 38 C.F.R. § 4.71a-
26, Diagnostic Code 5293.  

The Board does recognize that in cases where a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions contained in 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  Also, the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a specific case."  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Id.  Furthermore, if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered.  VAOPGCPREC 9-98; 
see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Moreover, the 
Court has held that, in addition to due consideration of 
these diagnostic codes, examinations upon which the rating 
codes are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

In this case, the veteran's lumbosacral arthritis is rated 
under a diagnostic code that does not specifically address 
limitation of motion; however, the current diagnostic code 
provides for a higher rating than the criteria associated 
with the diagnostic code pertinent to limitation of motion.  
Specifically, Diagnostic Code 5292 pertaining to limitation 
of motion of the lumbar spine provides for a maximum rating 
of 40 percent with severe symptoms.  38 C.F.R. § 4.71a-26, 
Diagnostic Code 5292 (1998).  As stated above, Diagnostic 
Code 5293 allows for a 60 percent rating.  38 C.F.R. § 4.71a-
26, Diagnostic Code 5293.  Thus, although the Board has 
considered the diagnostic code related to limitation of 
motion, it does not provide an avenue for an evaluation above 
the veteran's current 40 percent.  38 C.F.R. § 4.71a-26, 
Diagnostic Code 5292.  

Furthermore, the Board has considered other potentially 
applicable diagnostic codes in determining the appropriate 
evaluation for this veteran's low back disability and 
arthritis.  For example, lumbosacral strain is rated under 
Diagnostic Code 5295.  38 C.F.R. 4.71a-26, Diagnostic Code 
5295 (1998).  This diagnostic code provides for a maximum 
rating of 40 percent with severe strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
with marked limitation of forward bending in a standing 
position; loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
also 38 C.F.R. Part 4, Code 5294 (1998).  Nonetheless, 
although clinical findings related to the veteran's 
lumbosacral arthritis coincide with certain elements of the 
rating criteria under Diagnostic Code 5295, there is no 
evaluation available above the veteran's current 40 percent.  

Further, the Board notes that there is no clinical evidence 
of ankylosis of the lumbar spine and the veteran has not 
contended such disability.  Thus, Diagnostic Code 5289 is not 
applicable in this case.  Further, the maximum rating 
available under the code pertaining to ankylosis is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).

Thus, under the principles of the governing law, which 
provides that upon careful consideration of all ascertainable 
and collected data, if a reasonable doubt arises concerning 
service origin, the degree of disability, or any other 
relevant matter, such doubt will be resolved in favor of the 
veteran, see 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
the Board concludes that an evaluation of 60 percent is 
appropriate.  38 C.F.R. § 4.71a-26, Diagnostic Code 5293.  
Overall, the veteran's disability picture more nearly 
approximates the criteria required for a 60 percent rating.  
Significantly, neurological findings of record and the 
veteran's own complaints of continual pain substantiate an 
assignment of 60 percent for the veteran's lumbosacral 
arthritis under Diagnostic Code 5293.  Id.  


ORDER

An evaluation of 60 percent for lumbosacral arthritis is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

